United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINSTRATION MEDICAL
CENTER, Mountain Home, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-875
Issued: July 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated August 7, 2006. He also timely filed an appeal from a
nonmerit decision dated November 16, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501(d)(3),
the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant has established that he has more than a five percent
impairment of the right upper extremity, for which he received a schedule award; and
(2) whether the Office properly refused to reopen appellant’s case for further review of the
merits pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On March 28, 2005 appellant, then a 54-year-old maintenance mechanic, filed a
traumatic injury claim alleging that on March 18, 2005 he injured his upper arm while going to
move a tool box. The Office accepted the claim for right bicipital tenosynovitis.
In a report dated September 28, 2005, Dr. Judson C. McGowan, a treating Board-certified
orthopedic surgeon, diagnosed right biceps muscle rupture. He reported that appellant had
approximately 15 to 20 percent residual loss of right elbow flexion strength and loss of
supination strength.
On October 21, 2005 appellant filed a claim for a schedule award.
On January 31, 2006 the Office medical adviser determined that appellant had a two
percent permanent impairment of the right upper extremity based upon Table 16-35 at 510.
On March 3, 2006 the Office granted appellant a schedule award for a two percent
permanent impairment of the right arm.
On May 1, 2006 appellant requested reconsideration and submitted an April 17, 2006
report by Dr. McGowan. Using Table 16-35, Dr. McGowan determined that appellant had five
percent impairment due to flexion weakness and a four percent impairment due to pronation
weakness, resulting in a total impairment of nine percent for the right upper extremity. Range of
motion was 5/5 for appellant’s inability “to perform full active range of motion against gravity
with full resistance” and 4/5 for his ability “to perform full active range of motion against gravity
with some resistance.”
On July 10, 2006 the Office medical adviser reviewed Dr. McGowan’s report and
concluded that appellant had a five percent impairment of the right upper extremity based upon
elbow flexion weakness. The Office medical adviser noted that residual weakness is to be
expected in flexion and supination but not pronation. With respect to Dr. McGowan’s finding of
a ruptured biceps muscle based on an obvious “popeye” deformity the Office medical adviser
opined that “this is not the typical bicipital tendinitis.”
By decision dated August 6, 2006, the Office found that appellant had a five percent
permanent impairment of his right upper extremity. The Office noted that, while Dr. McGowan
found a four percent impairment due to weakness in pronation, he provided no explanation or
cited to the section of the A.M.A., Guides he used in making this rating. The Office found the
Office medical adviser’s opinion was entitled to greater probative weight as he supported his
opinion with rationale.
By decision dated August 7, 2006, the Office granted appellant an award for a five
percent permanent impairment of the right arm.
On November 6, 2006 appellant requested reconsideration.
On November 16, 2006 the Office denied appellant’s request for reconsideration.

2

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing federal regulation,2 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the American Medical Association, Guides to the Evaluation
of Permanent Impairment (5th ed. 2001) as the uniform standard applicable to all claimants.3
Effective February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule
awards.4
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for right bicipital tenosynovitis. On October 7,
2005 appellant filed a claim for a schedule award. By decision dated March 3, 2006, the Office
granted appellant a schedule award for a two percent permanent impairment to his right arm.
Appellant requested reconsideration, which was granted. On August 2, 2006 the Office vacated
the March 3, 2006 decision and found that appellant had a five percent permanent impairment for
his right arm. On appeal, appellant contends that he has greater than a five percent impairment
of his right upper extremity.
The Office medical adviser and Dr. McGowan agreed with respect to appellant’s
impairment due to elbow flexion weakness (five percent). However, they disagreed on whether
appellant was entitled to an impairment rating for elbow pronation weakness. Dr. McGowan
concluded that appellant had a four percent impairment for elbow pronation weakness. The
Office medical adviser disagreed with including an impairment rating for pronation weakness.
He stated that “residual weakness is to be expected in flexion and supination but not pronation.”
Dr. McGowan provided no rationale explaining why he included an impairment determination
for appellant’s elbow pronation weakness.
The Office medical adviser properly applied the A.M.A., Guides and provided rationale
for rating a five percent impairment of the right upper extremity. The Board finds that the
opinion of the Office medical adviser represents the weight of the medical evidence of record
and establishes that appellant has no more than five percent impairment of the right upper
extremity.

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

20 C.F.R. § 10.404(a).

4

20 C.F.R. § 10.404(a); see Thomas P. Lavin, 57 ECAB ___ (Docket No. 05-1229, issued February 3, 2006);
Jesse Mendoza, 54 ECAB 802 (2003).

3

LEGAL PRECEDENT -- ISSUE 2
The Act5 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.6 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.7
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.8
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.9 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.10
ANALYSIS -- ISSUE 2
Appellant disagreed with the August 7, 2006 decision awarding him a schedule award for
a five percent permanent impairment of the right arm. However, he made no argument in
support of his request for reconsideration. Appellant also did not submit any relevant and
pertinent new evidence in support of his request. His reconsideration request failed to show that
the Office erroneously applied or interpreted a point of law nor did it advance a point of law or
fact not previously considered by the Office.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2), and properly denied his November 6, 2006 request for reconsideration.

5

5 U.S.C. § 8101 et seq.

6

5 U.S.C. § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB ___ (Docket No. 06-121, issued June 6, 2006).

7

20 C.F.R. § 10.605.

8

20 C.F.R. § 10.606. See Susan A. Filkins, 57 ECAB ___ (Docket No. 06-868, issued June 16, 2006).

9

20 C.F.R. § 10.607(a). See Joseph R. Santos, 57 ECAB ___ (Docket No. 06-452, issued May 3, 2006).

10

20 C.F.R. § 10.608(b). See Candace A. Karkoff, 56 ECAB ___ (Docket No. 05-677, issued July 13, 2005).

4

CONCLUSION
The Board finds that appellant has not established that he has more than a five percent
impairment of the right upper extremity. The Board further finds that the Office properly denied
appellant’s request for further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 16 and August 7, 2006 are affirmed.
Issued: July 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

